DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 10, 12-15 and 17-21 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenner (5,586,475).

    PNG
    media_image1.png
    114
    291
    media_image1.png
    Greyscale
Wenner discloses all of the limitations of claims 1 and 9, i.e., a hand tool device 10 comprising a head component 16 including a ratchet mechanism; a body component 12 comprising a first end and a second end LF, the first end connected to the head component; and a first control element 12b and a second control element 12a both integrated with the body component and each control element configured to receive one or more finger digits of a user, the first control element 12b positioned between the first end RT and the second end LF of the body component and the second control element 12a positioned at the second end of thn body component (claim 1); two body component’s 12, 14 connected to the head and forming an angle between the body component 180 degrees angle (claim 9).
12, 14, Fig. 1.
Regarding claim 4, Wenner meets the limitations, i.e., two control elements defined by recesses on either sides of the head, Fig. 1, wherein the body component 14 comprising a first end LF and a second end RT, the first end connected to the head component; and a first control element LF recess Fig. 1 and a second  control element RT recess both integrated with the body component and each control element configured to receive one or more finger digits of a user, the first control element LF recess positioned between the first end LF end and the second end RT end, Fig. 1 of the body component and the second control element RT recess positioned at the second end of thn body component.
Regarding claim 7, Wenner meets the limitations, i.e., two body elements 12 and 14, Fig. 1.
Regarding claim 12, Wenner meets the limitations, i.e., wherein the control element is centrally positioned on the body component, i.e., 12b is central along the length between the first end and the head, or both 12b, 12a are centrally positioned transversely.
Regarding claims 14 and 15, Wenner meets the limitations, i.e., wherein the control element defined by the finger recesses defined on both sides of the head is positioned along a perimeter edge side of the body component; the control element being a recessed portion along the perimeter edge finger recess, Figs. 1 and 1b.

Claims 20 and 21 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal (7,480,964).

    PNG
    media_image2.png
    236
    296
    media_image2.png
    Greyscale
Vidal discloses all of the limitations of claim 20, i.e., a hand tool device comprising a head component hammer head, Fig. 6; a body component 14 comprising a first end upper end and a second end lower, the first end connected to the head component Fig. 6; a control element 18 comprising an opening 30 defined by a perimeter surface Fig. 1 configured to receive one or more finger digits of a user, wherein the control element is separable detachable Fig. 5 from the body component; and a securing element clamp 26 connecting the control element to the body component Fig. 5.
Regarding claim 21, Vidal meets the limitations, i.e., clamp 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is finally rejected under 35 U.S.C. 103 as being unpatentable over Wenner in view of Streen et al. (2017/0014883 “Streen”).

    PNG
    media_image3.png
    233
    149
    media_image3.png
    Greyscale
Wenner meets all of the limitations of claim 17, as described above, except for the aperture of the second control element to be ovoid shape.
Sheen teaches a hand held punch having apertured control elements, wherein the opening may be circular Fig. 1, oval or oblong [0033]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wenner by forming both or one of the apertures ovoid as taught by Sheen for improved comfort and control.  

Claim 19 is finally rejected under 35 U.S.C. 103 as being unpatentable over Wenner in view of Backlund (8,677,862).

    PNG
    media_image4.png
    429
    247
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    248
    290
    media_image5.png
    Greyscale
Wenner meets all of the limitations of claim 18, as described above, except for the angle between the two body components to be 90 degrees. Wenner teaches an embodiment wherein the second handle is detachable.
Backlund teaches a two handed portable power wrench wherein the handles are at 90 degrees Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wenner by forming another slot for the second handle at 90 degrees for safety and stability in adapting for applications requiring high torque as taught by Backlund.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 13, 2021							Primary Examiner, Art Unit 3723